12/07/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0078



                                  No. DA 20-0078

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

STANLEY JOSEPH OLIVER,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including January 14, 2022, within which to prepare, serve, and file its

response brief.




KFS                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                           December 7 2021